Clerke, J.
Taking the bank-book, which is the only evidence presented to the court in relation to the deposit of $395, the only person who can have had a beneficial interest in it is Charlotte Fuller Morse, or her representatives. Charlotte Fuller, the testatrix, deposited this money in the bank, declaring it to be for the use of Charlotte Fuller Morse, and to be placed there in trust for her; and accordingly directed that the book should be prepared, and the entries made, in conformity with these facts. For they are facts, and not mere intentions or promises. The testatrix never made any counter-declaration to this, and did not allude to it in her will. It was a thin»’ accomplished, which required no further direction or explanation. Both the testatrix and Charlotte Fuller Morse are dead, and for aught that appears the money may have come originally from some other source than from the pocket of the former; all that we can say is that she declared it to belong specifically to the latter. Nothing has been presented to the court to authorize it to counteract this assertion or admission of the testatrix; and even if the money originally belonged to her, her appropriation of it is sufficiently definite and complete to make it a gift.
Judgment accordingly.